Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 25-34 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method having combined method steps of  determining two sets of DC voltages from among a plurality of sets of DC voltages such that, at a first temperature, a first voltage of one of the two sets and a first voltage of the other one of the two sets surround a detection voltage that varies substantially proportionally to temperature; and comparing the detection voltage with a second voltage of one of the two sets as recited in claim 1. Claims 2-13 and 25-30.
The prior art does not disclose A method having combined method steps of determining two sets of DC voltages from among a plurality of sets of DC voltages, each set of the plurality of sets of DC voltages having a first voltage, a second voltage, and a third voltage, wherein the first voltage of one of the two sets and the first voltage of the other one of the two sets surround a detection voltage that varies substantially proportionately to temperature at a first temperature; comparing the detection voltage with a fourth DC voltage that is between the second voltage and the third voltage of the two sets; and based on a result of the comparing, comparing the detection voltage with either the second voltage or the third voltage of one of the two sets as recited in claim 14.
The prior art does not disclose a method having combined method steps of  determining two sets of DC voltages from among a plurality of sets of DC voltages, each set of the plurality of sets of DC voltages having a first voltage, a second voltage, and a third voltage, wherein the first voltage of one of the two sets and the first voltage of the other one of the two sets surround a detection voltage that varies substantially proportionately to temperature at a first temperature; and comparing the detection voltage with the second voltage of one of the two sets, wherein a first interval that is substantially constant or constant for each of the sets separates the first and second voltages of each set, and wherein second interval that is substantially constant or constant for each of the sets separates the first and third voltages of each set as recited in claim 31. Claims 32-33 depend from allowed claim 31, they are also allowed accordingly.
The prior art does not disclose a method having combined method steps of  placing a device in an environment at a first temperature; measuring the temperature of the device; applying to a plurality of sets of DC voltages an offset based on a difference between the measured temperature and the first temperature; determining two sets of DC voltages from among the plurality of sets of DC voltages such that, at the first temperature, a first voltage of one of the two sets and a first voltage of the other one of the two sets surround a detection voltage that varies substantially proportionally to temperature; and comparing the detection voltage with a second voltage of one of the two sets, wherein a first interval that is substantially constant or constant for each of the sets separates the first and second voltages of each set as recited in claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gailhard (Pat# 10,908,192) discloses Monitoring Of A DC Voltage Value With Respect To Several Voltage Levels.
Harrington et al (Pat# 10,792,999) disclose Monitoring Of A DC Voltage Value With Respect To Several Voltage Levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867